REASONS FOR ALLOWANCE
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The following prior art were considered but do not teach applicant’s limitations of the nodes comprising datacenter machines or virtual machines running on datacenter machines of the cloud services system, to select a cluster that comprises a plurality of nodes and is capable of providing the requested resources on a portion of the plurality of nodes that run test versions of infrastructure software, and to dispatch the request to a cluster management unit associated with the selected cluster, the selected cluster comprising an operationally-isolated group of commonly-managed computing devices, whether viewed alone or in combination with one another.
 Mathur (US-PGPUB-NO: 2018/0253373 A1) teaches measuring app performance in virtual cross-platform and cross-browser end-to-end use-case scenarios and for gathering comprehensive measurements metrics of transactions executed.
 Cignetti et al. (US-PGPUB-NO: 2017/0171191 A1) 
 Troutman et al. (US-PGPUB-NO: 2019/0065165 A1) teaches automated deployment of software to one or more hosts, such as the hosts in a fleet of hosts provided by a service provider network or on-premises network.
 Leung et al. (US-PGPUB-NO: 2014/0040174 A1) teaches detecting anomalies in cloud monitoring.
 Zias (US-PAT-NO: 9,141,522 B1) teaches dynamically testing software product using virtual cluster immune system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENIN PAULINO/Examiner, Art Unit 2193                

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193